         Case1:19-cv-08605-AKH
        Case  1:19-cv-08605-AKH Document
                                 Document43-1
                                          44 Filed
                                              Filed 11/17/20
                                                    11/16/20 Page
                                                             Page 11 off 11




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

E-MANAGEMENT SOLUTIONS, INC.,
                                                                  Case No. 1:19-cv-0 605-AKH
                               Plaintiff,

               vs.

ENHANCE PLASTIC SURGERY MEDICAL CLINIC, P.C.

                               Defendant.



                                    ORDER AND JUDGMENT
       The Court, having reviewed Enhance Plastic Surgery Medical Clinic, P.C. s Letter of

November 9, 2020, and being advised that the Parties have reached full settlement ofthi matter, and

being otherwise fully advised in the premises, now ORDERS the following:

    1. This Court' s Preliminary Injunction in favor of defendant Enhance Plastic Surg ry Medical

Clinic, P.C. and against plaintiff E-Management Solutions Inc.    WE ::::::::::::r shall be an is hereby
made a permanent injunction;

   2. The bond posted by Enhance Plastic Surgery Medical Clinic, P.C. securing t e Court's

Preliminary Injunction Order is discharged; and

    3. The remaining claims and counterclaims pending in this action are dismissed wit prejudice

and the Clerk of the Court is directed to enter judgment in favor of Enhance Plastic Surge    Medical

Clinic, P.C. and close this case.

       SO ORDERED:



                                                        nited States District Judge

Dated: November  2020/'J,
New York, NewY~'


                                                  1
